UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2364



CHARLES WILSON,

                                              Plaintiff - Appellant,

          versus


CATHY STRAIGHT; CARL TOLBERT; GARY DEVINNEY;
SHIRLEY ORRELL; MARY LOU SEAGLE; SHUFORD
MILLS, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CA-94-121-V)


Submitted:   September 25, 1997           Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Wilson, Appellant Pro Se. Robert Oliver King, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order entering summary

judgment for Defendants in this action filed pursuant to Title VII

of the Civil Rights Act of 1964 as amended, and the Americans with

Disabilities Act. We have reviewed the record and the district

court's opinion adopting the recommendation of the magistrate judge
and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Wilson v. Straight, No. CA-94-121-V
(W.D.N.C. Sept 3, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2